Citation Nr: 1507449	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-27 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1983 to September 1992, from October 2001 to May 2002, and from September 2002 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for hypertension and assigned an initial noncompensable disability rating.  The Veteran appealed the initial rating in this decision and the matter is now before the Board. 

The Board notes that while the Veteran initially requested a Board hearing at a local VA office in his October 2012 substantive appeal (VA Form 9), he has subsequently withdrawn this request through a statement received by the Board in August 2014.  Therefore, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2014). 

The Board also notes that the Veteran's claim for entitlement to individual unemployability was denied by a July 2014 rating decision issued by the Milwaukee RO.  Because the Veteran has not filed a notice of disagreement for this claim, the Board concludes that a remand on this claim is not warranted at this time.  See Manlicon v. West, 12 Vet. App. 238, 240-41 (1999). 


FINDINGS OF FACT

1.  The Veteran has a history of diastolic pressure predominantly 100 or more, and he requires continuous medication for control of his service-connected hypertension.

2.  The Veteran's service-connected hypertension is manifested by diastolic blood pressure readings which are predominantly less than 110, and systolic pressure readings which are predominantly less than 200. 

3.  The evidence does not show that the Veteran's service-connected hypertension is so exceptional or unusual that referral for extraschedular consideration is required.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, and no higher, for the service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2014). 

2.  Application of extraschedular provisions for the service-connected hypertension is not warranted.  38 C.F.R. § 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014). 

The Court of Appeals for Veterans Claims (Court) has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected hypertension disability is rated under DC 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

DC 7101 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7101. 

Under DC 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, DC 7101.

Schedular Consideration

The Veteran's service-connected hypertension is currently assigned a noncompensable rating under DC 7101.  As explained above, to obtain a compensable or 10 percent disability rating, the medical evidence must demonstrate diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also warranted for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  Id. 

Initially, the Board notes that the medical evidence of record demonstrated numerous blood pressure readings during the Veteran's service where the diastolic blood pressure was below 100.  However, a November 1999 reserve treatment record indicated that his diastolic blood pressure was 100 before he was prescribed any medication for hypertension.  In May 2002, an examiner noted on the Veteran's five-year report of medical history examination that he was diagnosed with hypertension in November 2001, and that it was controlled with medication.  During a September 2002 sea duty screening, a physician noted that the Veteran was under evaluation for borderline hypertension, and that this did not disqualify him for sea duty; however, the physician also noted that he might require additional medication in the future for this disability.  Moreover, a hypertension screening sheet from that month showed instances where the Veteran's diastolic blood pressure readings were 118 and 102.  In a June 2013 statement in support of his case, the Veteran indicated that he was not on any blood pressure medication during this screening.  

A March 2006 VA primary care note showed the Veteran's diastolic blood pressure reading of 102.  Likewise, a VA staff physician noted that the Veteran's diastolic blood pressure reading was 100 in June 2006.  Moreover, an August 2007 VA weight management note through the Move! Program showed that the Veteran's diastolic blood pressure was 108.  

In a July 2010 statement in support of his claim for service connection for hypertension, the Veteran contended that he had high blood pressure and that he was prescribed blood pressure medication while he was in service.  The Veteran was afforded a VA examination in December 2010 in conjunction with his service connection claim for hypertension.  While the VA examiner opined that the Veteran's hypertension was at least as likely as not related to service, the Veteran's blood pressure readings during the examination were below 160 systolic and 100 diastolic.  Moreover, his home three-day blood pressure readings from November 2010 indicate that his blood pressure was below 160 systolic and 100 diastolic in every instance.

In his April 2011 notice of disagreement with the initial disability rating, the Veteran contended that he was taking three different medications to control his hypertension.  In a May 2011 statement in support of the present claim for an increased rating, the Veteran indicated that he stopped taking his blood pressure medication for one week and he recorded his blood pressure during this time at home.  On seven consecutive days in May 2011, his blood pressure readings were 165 systolic and 88 diastolic, 171 systolic and 90 diastolic, 168 systolic and 88 diastolic, 175 systolic and 90 diastolic, 168 systolic and 85 diastolic, 170 systolic and 92 diastolic, and 170 systolic and 90 diastolic.

The Board notes that the Veteran was not afforded another VA examination since the December 2010 examination for his service connection claim .  However, the Board finds that the available medical evidence in the record is sufficient for adequate determinations of the claim on appeal.  In particular, the Board concludes that the Veteran's home blood pressure readings found in his May 2011 statement in support of his increased rating claim are credible and should be afforded great weight because such readings are capable of lay observation and the Veteran is competent to record them.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In conjunction with his medical service records and VA records, the May 2011 blood pressure readings are the most probative evidence on the subject of the Veteran's blood pressure history and current hypertension symptoms.  

After reviewing all the evidence of record under the rating criteria and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows that the Veteran has a history of diastolic pressure predominantly 100 or more, and he requires continuous medication for control of his service-connected hypertension.  Specifically, while there are blood pressure readings during and after the Veteran's service indicating that his hypertension was under control, the record also contains at least six instances where the Veteran's diastolic blood pressure was 100 or more during this time period.  The Board finds it significant that a majority of the readings where his diastolic blood pressure was at or above 100 occurred while he was actively taking medication to combat this disability.  Thus, in light of this medical evidence indicating that the Veteran has a history of diastolic pressure predominantly 100 or more and that he requires medication, the Board finds that the Veteran's service-connected hypertension warrants a 10 percent evaluation.

While this evidence supports the grant of a 10 percent rating for the Veteran's hypertension, a higher evaluation is not warranted.  The record indicates that the Veteran did not have diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, on any VA examination, outpatient treatment record, or his own lay statements.  In fact, the May 2011 home blood pressure readings, which are the latest medical evidence of record, indicated that the Veteran's systolic and diastolic readings were below 200 and 110, respectively.  Therefore, the criteria for a 20 percent evaluation are not met.

Accordingly, based upon the evidence including the service treatment records, VA treatment records, and the Veteran's May 2011 blood pressure readings, the Veteran's hypertension meets the criteria for a 10 percent disability rating due to a diastolic blood pressure history of 100 or more and continuous medication at a compensable level.  See 38 C.F.R. § 4.104, DC 7101.  The benefits sought on appeal are therefore allowed to that extent. 

In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126.

In the instant case, the Veteran's disability rating for hypertension was initially assigned a noncompensable rating, effective from May 2010.  The Board has determined that the Veteran's history of diastolic pressure predominantly 100 or more and use of continuous hypertension medication occurred before this effective date.  Therefore, the Board concludes that the 10 percent disability rating may be properly assigned for the entire period from May 2010.  There appears to have been no time during which higher schedular criteria has been met or approximated. 

Extraschedular Consideration

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the threshold and first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for hypertension.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the Veteran's hypertension markedly impacts his ability to work.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

There is nothing in the record to indicate that this service-connected hypertension causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

In summary, for the reasons and bases expressed above, the Board has concluded that the evidence supports the assignment of a 10 percent disability rating to the Veteran's service-connected hypertension, but no higher.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2010, prior to the initial adjudication of the claim for service connection on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, VA acquired service treatment records and service personnel records, as well as records of VA treatment, and associated them with the Veteran's claims file.  As previously stated, the Veteran was not seen by another VA examiner after his December 2010 VA examination for his hypertension.  However, the Board finds the medical evidence of record, including the Veteran's May 2011 home blood pressure readings, adequate to determine the present increased rating appeal.  Consequently, a VA examination as to the claim for entitlement for an increase to the initial disability evaluation is not warranted.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to a 10 percent initial evaluation for service-connected hypertension is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


